Citation Nr: 0820789	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.

2.	Whether the appellant's withdrawal of her October 17, 
2003 substantive appeal is revocable.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969 and died in December 1999.

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veteran's Affairs (VA) Regional 
Office (RO) rating decision in Roanoke, Virginia.  

In February 2008, the appellant testified during a hearing at 
the RO before the undersigned Veterans Law Judge of the Board 
of Veterans' Appeals (Board).  A transcript of that hearing 
is of record.


FINDINGS OF FACT

1.	In a May 2000 rating decision, the RO denied the 
appellant's claim for service connection for the cause 
of the veteran's death on the basis that the veteran did 
not die from a service-related condition.  The appellant 
was notified in writing of the RO action and her 
appellate rights.

2.	In a January 2001 rating decision, the RO denied the 
appellant's claim for an for service connection for the 
cause of the veteran's death on the basis that the 
veteran's service-connected disabilities (shell fragment 
wounds of the lumbar spine, right posterior thigh, and 
left scapular, and recurrent varicocele) did not 
contribute to his death, and evidence showed he died of 
esophageal cancer, and lung cancer was not manifested 
within the presumptive period.  The appellant was 
notified in writing of the RO's determination and did 
not appeal.  Any lung cancer was metastatic in nature; 
primary lung cancer was not shown.

3.	In a December 2002 rating decision, the RO declined to 
find that new and material was received to reopen the 
appellant's claim for service connection for the cause 
of the veteran's death.  The appellant perfected an 
appeal of the RO's determination, but withdrew her 
appeal in a July 2004 signed statement.

4.	The evidence added to the record since the December 2002 
RO decision that declined to find that new and material 
evidence was received to reopen the appellant's claim 
for service connection for the cause of the veteran's 
death is cumulative and redundant and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for the cause of the veteran's death.

5.	On October 17, 2003, the RO received the appellant's 
substantive appeal as to the RO's December 2002 rating 
decision.  

6.	The appellant's July 2004 signed statement requesting to 
terminate her appeal of the December 2002 rating 
decision is clear and unambiguous.

7.	The time for timely filing a substantive appeal to the 
December 2002 rating action had passed when she tried to 
revoke her termination of the appeal.
CONCLUSIONS OF LAW

1.	The May 2000 and January 2001 RO decisions that denied 
the appellant's claim for service connection for the 
cause of the veteran's death, and the December 2002 RO 
decision that declined to find that new and material 
evidence was received to reopen her claim are final.  
New and material evidence has not been received to 
reopen the claim of entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2007).

2.	The appellant's July 2004 signed withdrawal of her claim 
is valid and there is no legal basis upon which she may 
revoke the withdrawal of her October 2003 substantive 
appeal.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
20.202, 204 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id. As the 
appellant's request to reopen her previously denied claim for 
service connection for the cause of the veteran's death, and 
her claim as to whether her withdrawal of her October 17, 
2003 substantive appeal is revocable, are both being denied, 
as set forth below, there can be no possibility of prejudice 
to her.  As set forth herein, no additional notice or 
development is indicated in the appellant's claims. 

In an April 2005 letter, issued prior to the June 2005 rating 
decision, the RO informed the appellant of its duty to assist 
her in substantiating her claim for service connection for 
the cause of the veteran's death under the VCAA and the 
effect of this duty upon her claim.  We therefore conclude 
that appropriate notice has been given in this case.  

Also, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the appellant 
was notified of the evidence and information necessary to 
reopen the claim for service connection for the cause of the 
veteran's death in the April 2005 letter.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, such as this one, the Court has 
held that section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

However, the Federal Circuit has held that "[i]n the absence 
of new and material evidence, VA is not required to provide 
assistance to a claimant attempting to reopen a previously 
disallowed claim."  Paralyzed Veterans of America v. Sec'y 
Veterans Affairs, 345 F.3d 1224, 1342 (Fed. Cir 2003).  Given 
the Board's disposition herein, we, therefore, conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims files, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	New and Material Evidence

The appellant is seeking reopen her claim for service 
connection for the cause of the veteran's death.  She argues 
that he was exposed to Agent Orange during military service, 
in the Republic of Vietnam, and that this exposure led to the 
esophageal cancer from which he died.  The appellant 
maintains that the veteran had respiratory cancer of the 
lung, bronchus, trachea, and larynx.  In her September 2005 
notice of disagreement, the appellant said that, while the 
veteran's death certificate showed esophageal cancer as the 
primary cause of his death, "the materials [do] not state 
it".  

The record reflects that a May 2000 rating decision, in 
pertinent part, denied the appellant's claim for service 
connection for the cause of the veteran's death on the basis 
that the veteran did not die from a service-related 
condition.  The appellant was notified in writing of the RO's 
determination and her appellate rights.  

The evidence of record at the time of the May 2000 rating 
decision included the veteran's service treatment records and 
his death certificate.  The January 2000 death certificate 
indicates that the veteran, who was 52 years old, died on 
December [redacted], 1999 and lists the cause of death as esophageal 
cancer "SCC" (squamous cell carcinoma).  No other 
contributing factors were reported and an autopsy was not 
performed.

During the veteran's lifetime, the veteran was service-
connected for a shell fragment wound injury of the lumbar 
spine with radiculopathy, evaluated as 40 percent disabling; 
residuals of a shell fragment wound to the right posterior 
thigh, evaluated as 30 percent disabling; residuals of a 
shell fragment wound to the left scapula area with retained 
foreign body, evaluated as 20 percent disabling; and 
recurrent varicocele, evaluated as noncompensable.

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for esophageal cancer.  When 
examined for separation in December 1968, the veteran's 
mouth, throat, lungs and chest were normal.

The veteran's Report of Transfer or Discharge (DD Form 214) 
indicates that his decorations and awards include the Vietnam 
Service Medal w/2 Bronze Stars, the Republic of Vietnam 
Campaign Medal, the Combat Infantryman Badge, and the First 
Oak Leaf Cluster to Purple Heart.

VA medical records and examination reports, dated from 1973 
to 1996, were not referable to complaints or diagnoses of, or 
treatment for esophageal cancer.

In June 2000 the RO received a letter from a Member of 
Congress on the appellant's behalf that was construed as a 
request to reopen her claim.

The evidence added to the record at that time includes VA 
medical records, dated from November to December 1999.  

The records show that, on November 24th, the veteran was seen 
after upper gastrointestinal (UGI) test results were 
suspicious for an esophageal malignancy.  It was noted that 
he smoked one-half pack of cigarettes daily.  The assessment 
was newly diagnosed cancer of the esophagus.  

According to a December 6th note from a radiation oncologist, 
the veteran continued to smoke, and did so since being a 
teenager.  He currently worked.  It was noted that the 
veteran had locally-advanced carcinoma of the esophagus.

The veteran was hospitalized from December 13 to December 18, 
1999, and the VA discharge summary indicates that he was 
diagnosed with squamous cell carcinoma of the esophagus three 
weeks earlier.  

The discharge summary and a December 13th VA clinical record 
reflect that the veteran's problems started six months 
earlier with pain while eating solids and liquids, with 
intermittent chest pain.  His problems worsened in the past 
month.  Results of an esophagogastroduodenoscopy (EGD) 
performed on November 23, 1999 with a biopsy showed squamous 
cell carcinoma.  An EGD performed on December 9, 1999 showed 
a 10 centimeter (cm.) long tumor in the mid esophagus with 
complete obstruction.  Results of a computed tomography (CT) 
performed on November 26, 1999 showed a 4 cm. mass from the 
aortic arch to 4-5 cm. distal to the carina with indentation 
of the trachea.  Intraoperative bronchoscopy on December 15th 
showed near complete obstruction of the left main bronchus at 
the carina.  His past medical history included esophageal 
cancer and gunshot wounds.  

On December 15th, a VA physician noted that the veteran 
appeared unaware of his diagnosis and poor prognosis and that 
treatment was palliative and not curative.  

According to a December 16, 1999 nursing transfer note, 
signed by a registered nurse, the veteran's medical diagnosis 
was lung cancer with partial obstruction with partial 
obstruction assessment.  

However, in a VA clinical note dated later on December 16, 
1999, a VA physician said that the veteran had esophageal 
cancer with complete obstruction of the esophagus and near-
complete obstruction of the left mainstream bronchus.  The 
physician noted that, "for the time being, [the veteran] 
requests that his wife not be told the details of his 
prognosis and the extent of his disease".

As noted above, the veteran died on December [redacted], 1999.

According to a January 2000 VA record signed by radiation 
oncologist, the veteran had Stage 4NxMx esophageal carcinoma.

A January 2001 rating decision denied the appellant's claim 
for service connection for the cause of the veteran's death 
on the basis that there was no evidence to support a 
conclusion that his death was related to exposure to Agent 
Orange.  The RO noted that the primary site of the cancer 
that caused his death was the esophagus (with subsequent 
trachea and bronchus involvement); and that service 
connection for the cause of the veteran's death due to lung 
cancer could not be established as his lung cancer was 
manifested more than 30 years after his last exposure to 
herbicides.  The appellant was notified in writing of the 
RO's decision and did not appeal, and it became final.

In March 2002, the appellant submitted a request to reopen 
her previously denied claim for service connection for the 
cause of the veteran's death due to the "new law change for 
the 30 year presumptive period".  She said that the 
veteran's death certificate showed he died from 
esophageal/lung cancer and that trachea and bronchus cancer 
were also involved, all due to exposure to Agent Orange.  
Added to the record at that time were some of the December 
1999 VA treatment records and service records, and his death 
certificate, duplicative of those previously considered by 
the RO.  

In her written statements in support of her request to reopen 
her claim, the appellant argued that the 30-year limit for 
respiratory cancers associated with exposure to Agent Orange 
was no longer in effect.  

In a December 2002 rating decision, the RO declined to find 
that new and material evidence was received to reopen the 
appellant's previously denied claim.  The RO noted that the 
veteran died of esophageal cancer and not a respiratory 
cancer and there was no evidence that his service-connected 
disabilities caused his death.  The RO noted that, although 
the 30-year time limit for respiratory cancers associated 
with exposure to Agent Orange was not longer the law, her 
claim still could not be granted as the veteran did not have 
a respiratory cancer.  The appellant was notified of the RO's 
determination and her appellate rights in a December 2002 
letter.  

The appellant submitted a timely notice of disagreement as to 
the RO's determination and, in July 2003, a statement of the 
case was issued.  In October 2003, the appellant submitted a 
substantive appeal, thereby perfecting her appeal of the RO's 
decision.  However, in a July 2004 signed statement, the 
appellant said that she wished to terminate her appeal.  In 
its August 2004 letter, the RO acknowledged receipt of the 
appellant's request and said action on her appeal was 
discontinued.

The December 2002 RO decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
December 2002 RO decision, which was the last final 
adjudication that disallowed the appellant's claim.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2007).

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, the decision in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998) stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.

An application to reopen the appellant's previously denied 
claim was received by the RO in January 2005.  The evidence 
added to the record since the December 2002 rating decision 
that declined to find that new and material evidence was 
received to reopen the appellant's claim for service 
connection for the cause of the veteran's death includes VA 
medical records dated in December 1999 and the veteran's 
service records, duplicative of those previously considered 
by the RO, a July 2005 letter to the appellant from a VA 
physician, and the appellant's oral and written statements in 
support of her claim.

In the July 2005 letter to the appellant, a VA physician and 
interim chief of staff at the Hunter Holmes McGuire Medical 
Center (VAMC) said she reviewed the veteran's chart.  The VA 
physician noted that, after the veteran developed dysphagia, 
he was diagnosed with esophageal cancer of the mid esophagus 
of the squamous type with infiltration of the trachea and 
left main bronchus of the lung.  Treatment included radiation 
and chemotherapy and he was last hospitalized for dehydration 
and hypokalemia that were both corrected before the acute 
event that led to his death.  

The VAMC physician said that "radiological (UGI and Chest 
CT) findings are diagnostic of esophageal cancer with 
invasion of structures adjacent to the esophagus, including 
the lung".  She stated that "[t]wo different biopsies, one 
from the main bronchus and one from the esophagus, confirm 
the diagnosis".  Then she said that "[t]here has been no 
suspicion of a primary lung cancer".  The VA medical 
specialist said that the nature of the veteran's acute event 
that led to cardio-pulmonary resuscitation was unknown but 
the electrocardiogram showed ventricular fibrillation.  She 
reported that electrolytes were normal earlier the same day 
and the veteran's creatine level had improved.  The VA 
physician said that "[i]t is possible that edema of the 
almost obstructing lesion in the trachea led to respiratory 
failure".
During her February 2008 Board hearing, the appellant 
testified that a December 16, 1999 VA medical record 
indicates that the veteran had lung cancer that was also 
described as esophageal cancer.  She reported that he 
experienced chest pain for nearly ten years prior to his 
death and then developed a swallowing problem.  She said a 
nurse practitioner thought the veteran had lung cancer and a 
pathologist indicated that further review was needed to 
determine if there was a separate lung cancer (see hearing 
transcript at page 7).  She said that nobody stated the 
primary site of his cancer (Id).  She said he used to smoke 
but gave it up.    

Such evidence is new in the sense that it has not previously 
been before the VA. However, it is essentially cumulative in 
nature in that it continues to show no evidence of a 
diagnosed disorder implicated in the veteran's death related 
to service.  It does not correct the deficits in the evidence 
at the time of the RO's decision in December 2002, nor does 
it otherwise raise a reasonable possibility of substantiating 
the claim.  Indeed, the record remains negative for any 
competent medical evidence of a nexus between the veteran's 
service and his death, including as due to exposure to Agent 
Orange.

Even assuming, arguendo, that the appellant's claim was 
reopened it would still fail.

Pursuant to 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2007), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service. 

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (3), (4).

In this case, the appellant has not contended, and the record 
does not reflect, that the veteran died from any of his 
service-connected disabiities.  

Rather, the appellant contends that the veteran was exposed 
to Agent Orange in service, and that such exposure caused his 
claimed disability.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non- Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft- tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and chronic lymphocytic leukemia (CLL).  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued notices in 
which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain conditions.  See, e.g., 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Notice, 68 
Fed. Reg. 27,630-41 (May 20, 2003), and Notices at 61 Fed. 
Reg. 57,586-589 (1996); 64 Fed. Reg. 59,232-243 (1999); and 
67 Fed. Reg. 42,600-608 (June 24, 2002).  See also Veterans 
and Agent Orange: Update 2006 (2007).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure, or for death caused thereby, by 
showing two elements.  First, it must be shown that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, 
the veteran must have been diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e), or a nexus between 
the cause of death and service must otherwise be established.  
See Brock v. Brown, 10 Vet. App. at 162. 

The first question is whether the veteran was exposed to 
Agent Orange during service.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the RO appears to have accepted, and 
the Board has no reason to doubt, that the veteran served in 
Vietnam during the Vietnam era (service records document his 
receipt of the Combat Infantryman Badge and Purple Heart as 
well as the Vietnam Service Medal w/2 Bronze Stars); thus, he 
is presumed to have been exposed to Agent Orange during such 
service, for the purpose of this discussion.

But, as noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include 
esophageal cancer and, accordingly, the veteran's unfortunate 
death from this condition is not entitled to a presumption of 
service connection under the statutes and regulations.  Thus, 
even conceding the veteran's exposure to Agent Orange, 
esophageal cancer is not a disorder that is presumptively 
service connected on the basis of herbicide exposure.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 3.309.  Although the 
appellant also repeatedly asserted that the veteran had lung 
cancer, the record does not support her contention.  She 
points to the December 16, 1999 nursing transfer note 
indicating the veteran had lung cancer and the December 13, 
1999 VA medical record indicating that he had a mass that 
caused an "indentation of the trachea" and near complete 
obstruction of the left main "bronchus" to support her 
assertion.  However, such findings simply do not document 
that the veteran died of lung cancer, or another respiratory 
cancer.  Even if he did have lung cancer, as it is not the 
primary site of the tumor, service connection could not be 
granted.  See VAOPGCPREC 18-97 (May 2, 1997).

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for the cause of the veteran's death due to 
esophageal cancer, by presenting competent evidence which 
shows that it is as likely as not that the disorder was 
caused by in-service Agent Orange exposure.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Initially, the Board points out that the veteran's esophageal 
cancer problems were not shown during service or for years 
thereafter and the appellant does not claim otherwise.

In support of her claim that the veteran's esophageal cancer 
was caused by his exposure to Agent Orange during service, 
the appellant would point to the July 2005 written statement 
from the VA physician.  She notes that the physician said the 
veteran died of an acute event and that it was "possible" 
that edema of the almost obstructing lesion in the veteran's 
trachea led to respiratory failure. 

However, service connection cannot be predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a 
"yes" or "no" answer to the question of whether there is a 
causal relationship between one disorder and another is 
"non-evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in-
service events is insufficient to establish service 
connection).

More importantly, nothing in the July 2005 VAMC physician's 
letter can be construed to support the appellant's claim.  
This is so, because the VA physician expressly stated that 
results of two different biopsies, from the main bronchus and 
esophagus, confirmed the diagnosis of the veteran's 
esophageal cancer, that invaded the structures adjacent to 
the esophagus, including the lung.  The VA physician clearly 
said that "[t]here has been no suspicion of primary lung 
cancer".  Contrary to the appellant's assertions, even 
though the veteran may have suffered from respiratory 
failure, such a finding does not equate to a diagnosis of 
respiratory cancer.  The veteran was never diagnosed with a 
respiratory cancer and may not be considered to have such a 
diagnosis such that service connection for his death may be 
presumed under 38 C.F.R. § 3.309(e).

Upon careful review of this case and the appellant's 
contentions, the Board finds that no medical or other 
evidence has been submitted to relate the veteran's death to 
service.  The appellant has variously contended in this 
appeal, without any probative support in the medical record, 
that her husband suffered from esophageal cancer due to his 
exposure to Agent Orange in service.  Thus, given a finding 
that he died of the disorder that evidently metastasized to 
his lungs, she apparently believes that he died from a 
presumptive disease under 38 C.F.R. §§ 3.307, 3.309. 

In evaluating this premise, the Board notes that the veteran 
was service-connected for shell fragment wounds of the lumbar 
spine, right thigh and left scapular and a recurrent 
varicocele during his lifetime.  However, the evidence does 
not show, and the appellant has not contended, that any of 
his service-connected disabilities are related to his death.  
Furthermore, the Board notes that the veteran died from 
esophageal cancer.  However, the evidence provided by the 
appellant cannot be relied on by the Board to conclude that 
the veteran's esophageal cancer was due to his exposure to 
Agent Orange and that such exposure was the immediate or 
underlying cause of the veteran's death, or that the 
condition played a contributory cause, i.e., that there was a 
causal connection.  Moreover, as set forth above, there is no 
indication that esophageal cancer was related to service, as 
it was first diagnosed in 1999, nearly 30 years after the 
veteran's discharge from service.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service.  Nevertheless, in this case the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding a causal relationship 
between the veteran's death and his active military service, 
including exposure to Agent Orange.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we would still find a lack 
of competent medical evidence to warrant a favorable 
decision.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  See Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant has 
still failed to submit any competent medical evidence to 
provide a nexus between any in- service injury or disease and 
the conditions that caused or contributed to cause the 
veteran's death.  The preponderance of the evidence would 
still be against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

Thus, here, as was the case at time of the RO's December 2002 
decision, the objective and competent evidence fails to 
demonstrate that the esophageal cancer that caused the 
veteran's death was related to his period of active service, 
including his exposure to Agent Orange.  

In addition, and contrary to the appellant's assertions, she 
does not meet the burden of presenting evidence as to medical 
cause and effect, or a diagnosis, merely by presenting her 
own statements, because as a layperson she is not competent 
to offer medical opinions.  The Court has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, supra.  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that adequately supports her claim.  The 
evidence now of record fails to show that the veteran died of 
esophageal cancer related to service.  Thus, this claim 
would, even if reopened, be denied.  38 U.S.C.A. §§ 1110, 
1116, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2007).

Consequently, the Board finds that the evidence received 
since the December 2002 RO decision that denied the 
appellant's claim for service connection for the cause of the 
veteran's death is cumulative of the evidence previously 
considered by the RO and does not raise a reasonable 
possibility of substantiating the claim to warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the December 2002 decision that 
declined to find that new and material evidence was receive 
to reopen the previously denied claim for service connection 
for the cause of the veteran's death is not new and material, 
it follows that the claim for service connection for the 
cause of the veteran's death may not be reopened.


III. Revocation of Withdrawal of Substantive Appeal

As briefly noted above, in the December 2002 rating decision, 
the RO declined to find that new and material evidence was 
received to reopen the appellant's previously denied claim 
for service connection for the cause of the veteran's death.  
She was advised of the RO's determination and her appellate 
rights in a December 19, 2002 letter and submitted a timely 
notice of disagreement.  A statement of the case was issued 
in July 2003 and, on October 17, 2003, the RO received the 
appellant's signed substantive appeal, by which she perfected 
the appeal of her claim.

However, in a signed statement dated July 17, 2004 and 
received by the RO on July 22, 2004, that included the 
veteran's name and claim number, the appellant said that "I 
WISH TO TERMINATE MY APPEAL.  PLEASE SEND ME A COMPLETE COPY 
OF HIS C FILE.  THANK YOU."  

In an August 10, 2004 letter, the RO advised the appellant of 
the receipt of her July 2004 statement indicating that she 
wished to terminate her appeal.  The RO said that "[w]e have 
discontinued action on your appeal as you requested.  Thank 
you for notifying of us of this request".  The RO further 
advised the appellant that a copy of the veteran's claims 
file would be sent under separate cover.  A copy of the 
letter was sent to the veteran's current service 
representative.

According to a January 2005 memorandum in the file from a RO 
representative, the veteran's representative indicated that 
the appellant withdrew her request for a copy of the 
veteran's claims file.

Then, in a signed statement, received on December 16, 2004, 
the appellant said that she was "requesting that [the RO] 
reopen the appeal that I terminated by mistake 7/17/04".  
She said that she "did not want to terminate it" and that 
she "only wanted to withdraw it temporarily" while she 
gathered new and material evidence for the appeal.

In a March 2005 letter, the RO advised the appellant that she 
withdrew her appeal in July 2004 and that the withdrawal was 
irrevocable as her appeal period expired on December 19, 
2003, that was one year from the date VA notified her of the 
decision on appeal.  

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing, and after a statement of the case (SOC) has 
been furnished, a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007).

A Substantive Appeal must either indicate that all of the 
issue(s) presented in applicable statement of the case (SOC) 
and supplemental statement of the case (SSOC) are being 
appealed or must specify the particular issue(s) being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the RO in reaching the 
determination being appealed.  38 C.F.R. § 20.202 (2007).  
The substantive appeal must be filed within 60 days after 
mailing of the SOC, or within the remainder of the 1 year 
period from the mailing of notification of the determination 
being appealed.  See 38 C.F.R. § 20.302 (2007).  Extensions 
of time for filing a Substantive Appeal may be granted for 
good cause.  38 C.F.R. § 20.303 (2007).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2007). 

In her oral and written statements, the appellant vigorously 
argues that there was miscommunication between her and her 
service representative, or that she was ill-advised, and that 
it was never her intent to withdraw her claim (see hearing 
transcript at pages 3 and 12).  Thus, she wishes to revoke 
her July 2004 withdrawal of her appeal.

However, while the Board is sympathetic with the appellant's 
claim, nevertheless, the facts cannot be disputed.  The 
appellant filed a timely substantive appeal prior to the end 
of the appeal period, and then withdrew her appeal in her 
July 2004 signed statement.  The July 2004 statement is clear 
and unambiguous as to the appellant's request.  Moreover, the 
RO's August 2004 letter leaves no doubt as to VA's 
understanding of the appellant's intent regarding her claim.  
At the time of her attempt to revoke the termination, the 
appeal period had expired.  There is no indication in the 
documents file to delay the submission of the substantive 
appeal, or to hold the appeal pending the receipt of more 
evidence.  There is no provision in the law for the 
revocation of the withdrawal of a substantive appeal or for 
the temporary termination of an appeal. 

The Board acknowledges the appellant's contentions that she 
was improperly informed regarding her ability to temporarily 
withdraw her appeal.  However, even assuming that a service 
representative improperly advised the appellant of her right 
to temporarily withdraw her appeal, the remedy for breach of 
such obligation could not involve payment of benefits where 
statutory requirements for such benefits were not met.  See 
Harvey v Brown, 6 Vet. App. 416, 424 (1994).  

It is regrettable if the appellant may have received 
inaccurate advice from her service representative, which is 
not conceded, and was misled into thinking she could 
temporarily withdraw her claim, but inaccurate advice would 
not create any legal right to benefits where such benefits 
are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 
346, 351 (1995); see also McTighe v. Brown, 7 Vet. App. 29, 
30 (1994) (erroneous advice by government employee, [though 
here a service representative, not a government employee], is 
not a basis for legal entitlement to the benefit sought).  
The Board simply has no jurisdiction in this matter.  See 
38 U.S.C.A. § 7104.

Thus, the veteran's request to revoke her July 2004 
termination of her October 2003 substantive appeal must be 
denied.


ORDER

The appellant's application to reopen her previously denied 
claim for entitlement to service connection for the cause of 
the veteran's death is denied.

The appellant may not revoke the July 2004 written withdrawal 
of her October 17, 2004 substantive appeal.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


